DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two outwardly facing slots must be shown or the feature(s) canceled from the claim(s). It is not clear from the drawings what Applicant intends to refer to by the limitation “outwardly facing slots” because drawings appear to depict a structure between the slot and the outside (for example, Fig. 9), so the slots do not face the outward direction. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 14, and 21 are objected to because of the following informalities:  
In lines 3-4 of claim 7, “bellcrank connecting link” should likely be --bellcrank link--
In lines 3-4 of claim 14, “bellcrank connecting link” should likely be --bellcrank link--
In lines 3-4 of claim 21, “bellcrank connecting link” should likely be --bellcrank link--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al., US Pub. 2020/0071973 [hereinafter: Han].

	Regarding claim 1, Han discloses a vehicular exterior door handle assembly ([0002]), the vehicular exterior door handle assembly comprising: 
	a base portion (30 Fig. 1) disposed at a door handle region of a vehicle door of a vehicle (Fig. 1);
	a handle portion (20 Fig. 1) including a base end, a swing end, and a grasping portion disposed between the base end and the swing end (Fig. 4 annotated below), wherein the handle portion is movable relative to the base portion between a recessed position (Fig. 6, top), wherein the handle portion is recessed at the base portion so as to not be graspable by a user ([0041]), and a deployed position (Fig. 6, middle), where the handle portion protrudes outward from the base portion to be graspable by the user ([0041]);

    PNG
    media_image1.png
    512
    479
    media_image1.png
    Greyscale

	a crank (42 Fig. 4) that pivotally connects the base end of the handle portion to the base portion ([0036], [0040]); 
	a bellcrank (70 Fig. 12) that is pivotally mounted at the base portion ([0048]) and that is coupled with a door latch of the vehicle ([0048]);
	a bellcrank link (45 Fig. 4) that pivotally connects the swing end of the handle portion to the bellcrank ([0040], [0048]: pivotally connects the swing end to the bellcrank via the pin 43); 
	an actuator (50 Fig. 3) including a motor that is electrically operable in response to an input signal ([0046]);
	wherein, responsive to the input signal, the motor operates and the actuator engages a portion of the crank to impart pivotal movement of the crank ([0046]: the motor is actuated and engages a portion of the lever 42 via the link 44) to cause the crank to pivot relative to the base portion and move the handle portion from the recessed position toward the deployed position (movement from Fig. 6 top to middle; [0041]: the lever 42 is pivoted relative to the base portion to move the base end out), and wherein, as the crank pivots to move the base end of the handle portion, the bellcrank link pivots ([0041]: as the crank pivots the bellcrank link also pivots to move the swing end out) relative to the bellcrank and the base portion to move the swing end of the handle portion ([0041], movement from Fig. 6 top to middle, Fig. 12: the bellcrank lever pivots relative to the bellcrank to move the swing end to the deployed position);
	wherein, when the handle portion is at the deployed position, the swing end of the handle portion is manually movable further outward from the base portion (movement from Fig. 6 middle to bottom) to move the bellcrank link outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch ([0041], [0048]: manually moving the bellcrank link actuates the pin 43 to release the latch by pivoting the bellcrank relative to the base portion); 
	wherein, when the handle portion is at the recessed position, the base end of the handle portion is manually movable inward (Fig. 9) to cause the swing end of the handle portion to move outward from the base portion (Fig. 9) to move the handle portion towards a manually deployed position without operation of the motor ([0044]); and
	a crank locking mechanism (33, 43 Fig. 8) that limits pivotal movement of the crank when the handle portion is in the manually deployed position ([0043]: the pin 43 is received in the emergency aperture 33 to hold the link 44 and thus limit pivotal movement of the lever 42). 

	Regarding claim 7, Han discloses the vehicular exterior door handle assembly of claim 1, wherein the handle portion comprises a core portion (23 Fig. 4) and a handle cap (22) that attaches at the core portion ([0037]) to cover mounting pins that pivotally attach the handle portion to the crank and the bellcrank link (Fig, 4 depicts the cover 22 covering mounting pins 41 that pivotally attach the handle to the crank and bellcrank link). 

	Regarding claim 9, Han discloses the vehicular exterior door handle assembly of claim 1, wherein the handle portion, when in the recessed position (Fig. 1), is received in the base portion so as to be not graspable by a user until the handle portion is moved toward the deployed position ([0041]: the handle has to be deployed for the user to insert a hand in the handle portion).

	Regarding claim 11, Han discloses the vehicular exterior door handle assembly of claim 1, wherein outward movement of the base end of the handle portion imparts outward movement of the swing end of the handle portion such that the handle portion moves outward from the door handle region while remaining parallel to the door handle region of the vehicle door (movement from Fig. 6 top to middle, [0008]: the handle is linearly protruded corresponding to moving outward while remaining parallel). 

	Regarding claim 12, Han discloses the vehicular exterior door handle assembly of claim 11, wherein, when the handle is at the deployed position or the manually deployed position, manual movement of the swing end of the handle portion to actuate the door latch moves the swing end relative to the base portion (movement from Fig. 6 middle to bottom depicts manual movement of the swing end from the deployed position relative to the base portion) and pivots the bellcrank via pulling action at the bellcrank link ([0041], movement in Fig. 6: the swing end pivots the bellcrank by a pulling action on lever 45 when the handle is pulled).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Och, US Pub. 2016/0298366, in view of Huizenga et al., US Pub. 2006/0038418 [hereinafter: Huizenga] and Guerin, US Pub. 2020/0087956.

	Regarding claim 1, Och discloses a vehicular exterior door handle assembly ([0001]), the vehicular exterior door handle assembly comprising: 
	a base portion ([0041]: housing section) disposed at a door handle region of a vehicle door of a vehicle ([0041]);
	a handle portion (10 Fig. 1) including a base end (16 fig. 1), a swing end (18 Fig. 1), and a grasping portion disposed between the base end and the swing end (14 Fig. 1), wherein the handle portion is movable relative to the base portion between a recessed position (Fig. 1), wherein the handle portion is recessed at the base portion so as to not be graspable by a user ([0006]), and a deployed position (Fig. 2), where the handle portion protrudes outward from the base portion to be graspable by the user ([0007]);
	a crank (20 Fig. 1) that pivotally connects the base end of the handle portion to the base portion (Fig. 1, [0040]: the base end is pivotally connected to the base portion by the pivot spindle 22); 
	a bellcrank ([0044]: the unlocking lever 32 can be configured to actuate further levers coupled to the Bowden cable) (see below);
	a bellcrank link (32 Fig. 1) that pivotally connects the swing end of the handle portion to the bellcrank ([0042]; see below); 
	an actuator (42, 44, 46 Fig. 1) including a motor (42 Fig. 1);
	wherein the motor operates and the actuator engages a portion of the crank to impart pivotal movement of the crank to cause the crank to pivot relative to the base portion ([0043]) and move the handle portion from the recessed position toward the deployed position (movement from Fig. 1 to Fig. 2), and wherein, as the crank pivots to move the base end of the handle portion, the bellcrank link pivots relative to the bellcrank and the base portion ([0044]: the bellcrank link pivots relative to the Bowden cable 32 (see below) and base portion from Fig. 1 to Fig. 2) to move the swing end of the handle portion ([0044]);
	wherein, when the handle portion is at the deployed position (Fig. 2), the swing end of the handle portion is manually movable further outward from the base portion (Fig. 3) to move the bellcrank link outward from the base portion (Fig. 3, [0044]) to actuate the door latch ([0044]: the lever 32 actuates the Bowden cable 38 to actuate the door latch); 
	wherein, when the handle portion is at the recessed position (Fig. 1), the base end of the handle portion is manually movable inward (Fig. 4) to cause the swing end of the handle portion to move outward from the base portion (Fig. 4) to move the handle portion towards a manually deployed position without operation of the motor ([0046]); and
	a crank locking mechanism (26, 28, 55 Fig. 4) that limits pivotal movement of the crank when the handle portion is in the manually deployed position (Fig. 4, [0014], [0046]: the guide section 28 is received in the protuberance 55 so the handle pivots relative to the crank). 

	Och discloses the bellcrank link coupled to the door latch can actuate additional levers ([0044]), however Och does not explicitly disclose a bellcrank that is pivotally mounted at the base portion and that is coupled with a door latch of the vehicle. Additionally, Och discloses the swing end of the handle is manually moveable further outward from the base portion to move the bellcrank link outward from the base portion to impart movement to the cable to actuate the latch ([0044]), but Och is silent to moving the bellcrank link outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch.
	Huizenga teaches a vehicular exterior door handle assembly comprising a bellcrank (118 Fig. 8) that is pivotally mounted at a base portion (112 Fig. 8) and is coupled with a door latch of the vehicle ([0030]). Huizenga also teaches a bellcrank link (130b Fig. 9) moved outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch ([0034]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify the handle assembly disclosed by Och to additionally include a bellcrank that is pivotally mounted at the base portion and is coupled with the door latch of the vehicle, as suggested by Huizenga, in order to provide a counterweight between the unlocking lever and Bowden cable for additional safety by preventing unintentional actuation of the door latch in a collision or sudden stop (Huizenga [0036]). 
	One of ordinary skill in the art would recognize that modifying the bellcrank link disclosed by Och to actuate the Bowden cable through a bellcrank, as taught by Huizenga and shown above, results in the bellcrank link taught by Och imparting pivotal movement of the bellcrank relative to the base portion in order to actuate the door latch (Och [0044], Huizenga [0034]).

	Och, in view of Huizenga, teaches a motor (Och 42 Fig. 1) but is silent to an actuator including a motor that is electrically operable in response to an input signal and wherein, responsive to the input signal, the motor operates and the actuator engages a portion of the crank.
	Guerin teaches an actuator (23-26 Fig. 5) including a motor (25 Fig. 5) that is electrically operable in response to an input signal ([0030], [0033]: the controller operates the motor in response to deployment control signals) and wherein, responsive to the input signal, the motor operates and the actuator engages a portion of a crank ([0030], [0033]: the controller drives the motor and the actuator engages a portion of a crank (11 Fig, 5)). 
	Och, in view of Huizenga, teaches selectively driving a motor (Och [0043], [0045]), but does not explicitly disclose how the actuator is controlled. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator taught by Och, in view of Huizenga, to additionally include a controller, as taught by Guerin, to control operation of the motor, such that the motor is electrically operable in response to an input signal and, responsive to the input signal, the motor operates and the actuator engages a portion of the crank, and practice the device of Och, in view of Huizenga with a reasonable expectation of success.

	Regarding claim 2, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 1, wherein the crank locking mechanism (Och 26, 28, 55 Fig. 4) comprises structure at the base end of the handle portion (Och 28 Fig. 1) and structure at the base portion (Och 55 Fig. 1, [0041]) that cooperate to limit pivotal movement of the crank when the handle portion is in the manually deployed position (Och [0014], [0046], Fig. 4: the lateral protuberance 55 guides the guide section 28 when the handle is moved to the manually deployed position so limiting pivotal movement of the crank so the handle pivots about the spindle 24).

	Regarding claim 3, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 1, wherein the crank locking mechanism (Och 26, 28, 55 Fig. 4) comprises at least one protruding structure at the base end of the handle portion (Och 28 Fig. 1, [0041]) and at least one receiving structure at the base portion (Och 55 Fig. 1, [0046]: the guide section 28 is received in the second lateral protuberance 55 of slotted guide 26).

	Regarding claim 4, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 3, wherein when the base end of the handle portion is manually moved inward to the manually deployed position (Och Fig. 4), the at least one protruding structure moves into the at least one receiving structure (Och [0046], movement from Fig. 1 to Fig. 4).

	Regarding claim 5, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 4, wherein the handle portion is in the manually deployed position (Och Fig. 4) and is pulled by the user to open the vehicle door (Och [0046]: the door handle can be pivoted up manually from the manually deployed position).
	Och, in view of Huizenga and Guerin, do not explicitly teach, when the handle portion is in the manually deployed position (Och Fig. 4) and is pulled by the user to open the vehicle door, the at least one receiving structure limits outward movement of the base end of the handle portion. 
	Och teaches when the handle is in the manually deployed position and is pulled by the user to open the vehicle door, the handle portion pivot about the spindle (Och [0046]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one receiving structure taught by Och, in view of Huizenga and Guerin, functions to limit outward movement of the base end of the handle portion so the handle portion can be manually pivoted up about the spindle. Och teaches the protruding structure moves into the receiving structure which is offset from main path defined by the slotted guide (Och Fig. 4), one of ordinary skill would recognize that outward movement of the base end from the manually deployed position is limited by the protruding structure being out of the main path (Och [0014], [0046]).

	Regarding claim 6, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 3, wherein the at least one protruding structure at the base end of the handle portion (Och 28 Fig. 1) comprises two opposing pins that protrude inward from opposite sides of the base end of the handle portion (Och [0041]: the cylindrical guide bar extending from either side of the base end to protrude into two slotted guides corresponds to two opposing pins protruding inward from opposite sides of the base end), and wherein the at least one receiving structure (Och 55 Fig. 3) at the base portion comprises two outwardly facing slots that are configured to receive the respective pins when the handle portion is pivoted toward the manually deployed position (Och [0041]: two slotted guides 26 on opposite sides of the base end corresponds to two lateral protuberances 55 configured to receive the pins on either side when the handle is pivoted to the manually deployed position).

	Regarding claim 8, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 1, wherein the vehicular exterior door handle assembly is mounted at the door handle region of a vehicle door (Och [0001]). However, Och, in view of Huizenga and Guerin, does not explicitly disclose the door is one selected from the group consisting of (a) a side door of the vehicle, (b) a rear door of the vehicle, and (c) a liftgate of the vehicle.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the vehicle exterior door handle assembly taught by Och, in view of Huizenga and Guerin, is capable of being mounted at the door handle region of a vehicle door that is one selected from the group consisting of (a) a side door of the vehicle, (b) a rear door of the vehicle, and (c) a liftgate of the vehicle with a reasonable expectation of success.

	Regarding claim 10, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 1, wherein the input signal (Guerin [0030], [0033]: controller receives deployment control signals) comprises at least one selected from the group consisting of (a) a signal from a passive entry device, (b) a signal from a remote transmitting device (Guerin 27 Fig. 5, [0030]), and (c) a signal indicative of a user actuating a door unlock button of the vehicle door.

	Regarding claim 13, Och discloses a vehicular exterior door handle assembly ([0001]), the vehicular exterior door handle assembly comprising: 
	a base portion ([0041]: housing section) disposed at a door handle region of a vehicle door of a vehicle ([0041]);
	a handle portion (10 Fig. 1) including a base end (16 fig. 1), a swing end (18 Fig. 1), and a grasping portion disposed between the base end and the swing end (14 Fig. 1), wherein the handle portion is movable relative to the base portion between a recessed position (Fig. 1), wherein the handle portion is recessed at the base portion so as to not be graspable by a user ([0006]), and a deployed position (Fig. 2), where the handle portion protrudes outward from the base portion to be graspable by the user ([0007]);
	a crank (20 Fig. 1) that pivotally connects the base end of the handle portion to the base portion (Fig. 1, [0040]: the base end is pivotally connected to the base portion by the pivot spindle 22); 
	a bellcrank ([0044]: the unlocking lever 32 can be configured to actuate further levers coupled to the Bowden cable) (see below);
	a bellcrank link (32 Fig. 1) that pivotally connects the swing end of the handle portion to the bellcrank ([0042]; see below); 
	an actuator (42, 44, 46 Fig. 1) including a motor (42 Fig. 1);
	wherein the motor operates and the actuator engages a portion of the crank to impart pivotal movement of the crank to cause the crank to pivot relative to the base portion ([0043]) and move the handle portion from the recessed position toward the deployed position (movement from Fig. 1 to Fig. 2), and wherein, as the crank pivots to move the base end of the handle portion, the bellcrank link pivots relative to the bellcrank and the base portion ([0044]: the bellcrank link pivots relative to the Bowden cable 32 (see below) and base portion from Fig. 1 to Fig. 2) to move the swing end of the handle portion ([0044]);
	wherein outward movement of the base end of the handle portion imparts outward movement of the swing end of the handle portion, such that the handle portion moves outward from the door handle region while remaining parallel to the door handle region of the vehicle door ([0007]: the handle moves translationally to the deployed position; [0044]: both ends of the handle move uniformly in parallel);
	wherein, when the handle portion is at the deployed position (Fig. 2), the swing end of the handle portion is manually movable further outward from the base portion (Fig. 3) to move the bellcrank link outward from the base portion (Fig. 3, [0044]) to actuate the door latch ([0044]: the lever 32 actuates the Bowden cable 38 to actuate the door latch); 
	wherein, when the handle portion is at the recessed position (Fig. 1), the base end of the handle portion is manually movable inward (Fig. 4) to cause the swing end of the handle portion to move outward from the base portion (Fig. 4) to move the handle portion towards a manually deployed position without operation of the motor ([0046]);
	wherein, when the handle is at the deployed position or the manually deployed position, manual movement of the swing end of the handle portion to actuate the door latch moves the swing end relative to the base portion (Fig. 3; [0044]: actuating swing end from the deployed position actuates the Bowden cable) and pivots the bellcrank via pulling action at the bellcrank link (movement from Fig. 2 to Fig. 3: pulling action at the bellcrank link by the swing end actuates the Bowden cable 38) (see below);
	a crank locking mechanism (28, 55 Fig. 4) that limits pivotal movement of the crank when the handle portion is in the manually deployed position (Fig. 4, [0014], [0046]: the guide section 28 is received in the protuberance 55 so the handle pivots relative to the crank);
	wherein the crank locking mechanism (26, 28, 55 Fig. 4) comprises structure at the base end of the handle portion (28 Fig. 1) and structure at the base portion (26, 55 Fig. 3, [0041]), and wherein the structure at the base end of the handle portion engages the structure at the base portion when the handle portion is pivoted to the manually deployed position (Fig. 4, [0046]: the guide section 28 is received in the second lateral protuberance 55), and wherein, with the structure at the base end of the handle portion engaged with the structure at the base portion, pivotal movement of the crank is limited ([0014], [0046]: no pivotal movement of the crank when the handle moves to the manually deployed position as the lateral protuberance 55 guides the guide section 28).

	Och does not explicitly disclose that, with the structure at the base end of the handle portion engaged with the structure at the base portion, outward movement of the base end of the handle portion. However, Och teaches the structure at the base end of the handle portion engages the structure at the base portion when the handle portion is pivoted to the manually deployed position (Fig. 4), wherein the structure at the base end of the handle portion is engaged with the structure at the base portion by being received within a lateral protuberance and from this position the handle portion can be pivoted manually to an emergency open position about a spindle ([0046]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the lateral protuberance of the slotted guide disclosed by Och functions to limit outward movement of the base end of the handle portion and limit pivotal movement of the crank. Och teaches the lateral protuberance is offset from the path defined by the slotted guide, one of ordinary skill would recognize this configuration limits the handle portion from moving outward along the path of the slotted guide so the handle portion can rotate about the spindle to be pivoted up to the emergency open position ([0014], [0046]).

	Och discloses the bellcrank link coupled to the door latch can actuate additional levers ([0044]), however Och does not explicitly disclose a bellcrank that is pivotally mounted at the base portion and that is coupled with a door latch of the vehicle. Additionally, Och discloses the swing end of the handle is manually moveable further outward from the base portion to move the bellcrank link outward from the base portion to impart movement to the cable to actuate the latch ([0044]), but Och is silent to moving the bellcrank link outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch and, when the handle is at the deployed position or the manually deployed position, manual movement of the swing end of the handle portion to actuate the door latch pivots the bellcrank via pulling action at the bellcrank link.
	Huizenga teaches a vehicular exterior door handle assembly comprising a bellcrank (118 Fig. 8) that is pivotally mounted at a base portion (112 Fig. 8) and is coupled with a door latch of the vehicle ([0030]). Huizenga also teaches a bellcrank link (130b Fig. 9) moved outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch ([0034]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify the handle assembly disclosed by Och to additionally include a bellcrank that is pivotally mounted at the base portion and is coupled with the door latch of the vehicle, as suggested by Huizenga, in order to provide a counterweight between the unlocking lever and Bowden cable for additional safety by preventing unintentional actuation of the door latch in a collision or sudden stop (Huizenga [0036]). 
	One of ordinary skill in the art would recognize that modifying the bellcrank link disclosed by Och to actuate the Bowden cable through a bellcrank, as taught by Huizenga and shown above, results in the bellcrank link taught by Och imparting pivotal movement of the bellcrank relative to the base portion in order to actuate the door latch via the Bowden cable (Och [0044], Huizenga [0034]). The bellcrank link disclosed by Och is pulled by the swing end of the handle to actuate the Bowden cable, so one of ordinary skill in the art would understand that, as modified, the manual movement of the swing end likewise pivots the bellcrank via the pulling action at the bellcrank link.

	Och, in view of Huizenga, teaches a motor (Och 42 Fig. 1) but is silent to an actuator including a motor that is electrically operable in response to an input signal and wherein, responsive to the input signal, the motor operates and the actuator engages a portion of the crank.
	Guerin teaches an actuator (23-26 Fig. 5) including a motor (25 Fig. 5) that is electrically operable in response to an input signal ([0030], [0033]: the controller operates the motor in response to deployment control signals) and wherein, responsive to the input signal, the motor operates and the actuator engages a portion of a crank ([0030], [0033]: the controller drives the motor and the actuator engages a portion of a crank (11 Fig, 5)). 
	Och, in view of Huizenga, teaches selectively driving a motor (Och [0043], [0045]), but does not explicitly disclose how the actuator is controlled. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator taught by Och, in view of Huizenga, to additionally include a controller, as taught by Guerin, to control operation of the motor, such that the motor is electrically operable in response to an input signal and, responsive to the input signal, the motor operates and the actuator engages a portion of the crank, and practice the device of Och, in view of Huizenga with a reasonable expectation of success.

	Regarding claim 15, Och, in view of Huizenga and Guerin, teaches the vehicular exterior door handle assembly of claim 13, wherein the crank locking mechanism (Och 26, 28, 55 Fig. 4) comprises at least one protruding structure at the base end of the handle portion (Och 28 Fig. 1, [0041]) and at least one receiving structure at the base portion (Och 55 Fig. 1, [0046]: the guide section 28 is received in the second lateral protuberance 55 of slotted guide 26).

	Regarding claim 16, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 15, wherein when the base end of the handle portion is manually moved inward to the manually deployed position (Och Fig. 4), the at least one protruding structure moves into the at least one receiving structure (Och [0046], movement from Fig. 1 to Fig. 4).

	Regarding claim 17, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 16, wherein the handle portion is in the manually deployed position (Och Fig. 4) and is pulled by the user to open the vehicle door (Och [0046]: the door handle can be pivoted up manually from the manually deployed position).
	Och, in view of Huizenga and Guerin, do not explicitly teach, when the handle portion is in the manually deployed position (Och Fig. 4) and is pulled by the user to open the vehicle door, the at least one receiving structure limits outward movement of the base end of the handle portion. 
	Och teaches when the handle is in the manually deployed position and is pulled by the user to open the vehicle door, the handle portion pivot about the spindle (Och [0046]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one receiving structure taught by Och, in view of Huizenga and Guerin, functions to limit outward movement of the base end of the handle portion so the handle portion can be manually pivoted up about the spindle. Och teaches the protruding structure moves into the receiving structure which is offset from main path defined by the slotted guide (Och Fig. 4), one of ordinary skill would recognize that outward movement of the base end from the manually deployed position is limited by the protruding structure being out of the main path (Och [0014], [0046]).

	Regarding claim 18, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 15, wherein the at least one protruding structure at the base end of the handle portion (Och 28 Fig. 1) comprises two opposing pins that protrude inward from opposite sides of the base end of the handle portion (Och [0041]: the cylindrical guide bar extending from either side of the base end to protrude into two slotted guides corresponds to two opposing pins protruding inward from opposite sides of the base end), and wherein the at least one receiving structure (Och 55 Fig. 3) at the base portion comprises two outwardly facing slots that are configured to receive the respective pins when the handle portion is pivoted toward the manually deployed position (Och [0041]: two slotted guides 26 on opposite sides of the base end corresponds to two lateral protuberances 55 configured to receive the pins on either side when the handle is pivoted to the manually deployed position).

	Regarding claim 19, Och discloses a vehicular exterior door handle assembly ([0001]), the vehicular exterior door handle assembly comprising: 
	a base portion ([0041]: housing section) disposed at a door handle region of a vehicle door of a vehicle ([0041]);
	a handle portion (10 Fig. 1) including a base end (16 fig. 1), a swing end (18 Fig. 1), and a grasping portion disposed between the base end and the swing end (14 Fig. 1), wherein the handle portion is movable relative to the base portion between a recessed position (Fig. 1), wherein the handle portion is recessed at the base portion so as to not be graspable by a user ([0006]), and a deployed position (Fig. 2), where the handle portion protrudes outward from the base portion to be graspable by the user ([0007]);
	a crank (20 Fig. 1) that pivotally connects the base end of the handle portion to the base portion (Fig. 1, [0040]: the base end is pivotally connected to the base portion by the pivot spindle 22); 
	a bellcrank ([0044]: the unlocking lever 32 can be configured to actuate further levers coupled to the Bowden cable) (see below);
	a bellcrank link (32 Fig. 1) that pivotally connects the swing end of the handle portion to the bellcrank ([0042]; see below); 
	an actuator (42, 44, 46 Fig. 1) including a motor (42 Fig. 1);
	wherein the motor operates and the actuator engages a portion of the crank to impart pivotal movement of the crank to cause the crank to pivot relative to the base portion ([0043]) and move the handle portion from the recessed position toward the deployed position (movement from Fig. 1 to Fig. 2), and wherein, as the crank pivots to move the base end of the handle portion, the bellcrank link pivots relative to the bellcrank and the base portion ([0044]: the bellcrank link pivots relative to the Bowden cable 32 (see below) and base portion from Fig. 1 to Fig. 2) to move the swing end of the handle portion ([0044]);
	wherein outward movement of the base end of the handle portion imparts outward movement of the swing end of the handle portion, such that the handle portion moves outward from the door handle region while remaining parallel to the door handle region of the vehicle door ([0007]: the handle moves translationally to the deployed position; [0044]: both ends of the handle move uniformly in parallel);
	wherein, when the handle portion is at the deployed position (Fig. 2), the swing end of the handle portion is manually movable further outward from the base portion (Fig. 3) to move the bellcrank link outward from the base portion (Fig. 3, [0044]) to actuate the door latch ([0044]: the lever 32 actuates the Bowden cable 38 to actuate the door latch); 
	wherein, when the handle portion is at the recessed position (Fig. 1), the base end of the handle portion is manually movable inward (Fig. 4) to cause the swing end of the handle portion to move outward from the base portion (Fig. 4) to move the handle portion towards a manually deployed position without operation of the motor ([0046]);
	a crank locking mechanism (28, 55 Fig. 4) that limits pivotal movement of the crank when the handle portion is in the manually deployed position (Fig. 4, [0014], [0046]: the guide section 28 is received in the protuberance 55 so the handle pivots relative to the crank);
	wherein the crank locking mechanism (26, 28, 55 Fig. 4) comprises (i) a pin that protrudes from a side of the base end of the handle portion ([0041]: a cylindrical guide bar corresponds to a pin) and (ii) a slot (55 Fig. 4) at the base portion ([0041]) that is configured to receive the pin when the handle is pivoted toward the manually deployed position ([0046]); and wherein, when the base end of the handle portion is manually moved inward to the manually deployed position (Fig. 4), the pin moves into the slot ([0046]) to limit pivotal movement of the crank ([0014], [0046]: the lateral protuberance 55 guides the guide section 28 when the handle is moved to the manually deployed position so limiting pivotal movement of the crank so the handle pivots about the spindle 24).

	Och does not explicitly disclose that, when the base end of the handle portion is manually moved inward to the manually deployed position, the pin moves into the slot to limit outward movement of the base end of the handle portion and pivotal movement of the crank. However, Och teaches that when the base end of the handle portion is manually moved inward to the manually deployed position, the pin moves into the slot (Fig. 4), wherein the pin is received within the slot, a lateral protuberance, and from this position the handle portion can be pivoted manually to an emergency open position about a spindle ([0046]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the pin in the slot disclosed by Och functions to limit outward movement of the base end of the handle portion and limit pivotal movement of the crank. Och teaches the lateral protuberance is offset from the path defined by the slotted guide, one of ordinary skill would recognize this configuration limits the handle portion from moving outward because the pin is not in the main path of the slotted guide so the handle portion can be pivot about the spindle to the emergency open position ([0014], [0046]).

	Och discloses the bellcrank link coupled to the door latch can actuate additional levers ([0044]), however Och does not explicitly disclose a bellcrank that is pivotally mounted at the base portion and that is coupled with a door latch of the vehicle. Additionally, Och discloses the swing end of the handle is manually moveable further outward from the base portion to move the bellcrank link outward from the base portion to impart movement to the cable to actuate the latch ([0044]), but Och is silent to moving the bellcrank link outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch and, when the handle is at the deployed position or the manually deployed position, manual movement of the swing end of the handle portion to actuate the door latch pivots the bellcrank via pulling action at the bellcrank link.
	Huizenga teaches a vehicular exterior door handle assembly comprising a bellcrank (118 Fig. 8) that is pivotally mounted at a base portion (112 Fig. 8) and is coupled with a door latch of the vehicle ([0030]). Huizenga also teaches a bellcrank link (130b Fig. 9) moved outward from the base portion to impart pivotal movement of the bellcrank relative to the base portion to actuate the door latch ([0034]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify the handle assembly disclosed by Och to additionally include a bellcrank that is pivotally mounted at the base portion and is coupled with the door latch of the vehicle, as suggested by Huizenga, in order to provide a counterweight between the unlocking lever and Bowden cable for additional safety by preventing unintentional actuation of the door latch in a collision or sudden stop (Huizenga [0036]). 
	One of ordinary skill in the art would recognize that modifying the bellcrank link disclosed by Och to actuate the Bowden cable through a bellcrank, as taught by Huizenga and shown above, results in the bellcrank link taught by Och imparting pivotal movement of the bellcrank relative to the base portion in order to actuate the door latch via the Bowden cable (Och [0044], Huizenga [0034]). The bellcrank link disclosed by Och is pulled by the swing end of the handle to actuate the Bowden cable, so one of ordinary skill in the art would understand that, as modified, the manual movement of the swing end likewise pivots the bellcrank via the pulling action at the bellcrank link.

	Och, in view of Huizenga, teaches a motor (Och 42 Fig. 1) but is silent to an actuator including a motor that is electrically operable in response to an input signal and wherein, responsive to the input signal, the motor operates and the actuator engages a portion of the crank.
	Guerin teaches an actuator (23-26 Fig. 5) including a motor (25 Fig. 5) that is electrically operable in response to an input signal ([0030], [0033]: the controller operates the motor in response to deployment control signals) and wherein, responsive to the input signal, the motor operates and the actuator engages a portion of a crank ([0030], [0033]: the controller drives the motor and the actuator engages a portion of a crank (11 Fig, 5)). 
	Och, in view of Huizenga, teaches selectively driving a motor (Och [0043], [0045]), but does not explicitly disclose how the actuator is controlled. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator taught by Och, in view of Huizenga, to additionally include a controller, as taught by Guerin, to control operation of the motor, such that the motor is electrically operable in response to an input signal and, responsive to the input signal, the motor operates and the actuator engages a portion of the crank, and practice the device of Och, in view of Huizenga with a reasonable expectation of success.

	Regarding claim 20, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 19, wherein the handle portion is in the manually deployed position (Och Fig. 4) and is pulled by the user to open the vehicle door (Och [0046]: the door handle can be pivoted up manually from the manually deployed position).
	Och, in view of Huizenga and Guerin, do not explicitly teach, when the handle portion is in the manually deployed position (Och Fig. 4) and is pulled by the user to open the vehicle door, the at least one receiving structure limits outward movement of the base end of the handle portion. 
	Och teaches when the handle is in the manually deployed position and is pulled by the user to open the vehicle door, the handle portion pivot about the spindle (Och [0046]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one receiving structure taught by Och, in view of Huizenga and Guerin, functions to limit outward movement of the base end of the handle portion so the handle portion can be manually pivoted up about the spindle. Och teaches the protruding structure moves into the receiving structure which is offset from main path defined by the slotted guide (Och Fig. 4), one of ordinary skill would recognize that outward movement of the base end from the manually deployed position is limited by the protruding structure being out of the main path (Och [0014], [0046]).

	Regarding claim 22, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 19, wherein the handle portion, when in the recessed position (Och Fig. 1), is received in the base portion so as to be not graspable by a user until the handle portion is moved toward the deployed position (Och [0005]).

	Regarding claim 23, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 19, wherein outward movement of the base end of the handle portion imparts outward movement of the swing end of the handle portion, such that the handle portion moves outward from the door handle region while remaining parallel to the door handle region of the vehicle door (Och [0007]: the handle moves translationally to the deployed position; [0044]: both ends of the handle move uniformly in parallel).

	Regarding claim 24, Och, in view of Huizenga and Guerin, teach the vehicular exterior door assembly of claim 23, wherein, when the handle portion is at the deployed position or the manually deployed position, manual movement of the swing end of the handle portion to actuate the door latch moves the swing end relative to the base portion (Och Fig. 3; [0044]: actuating swing end from the deployed position actuates the Bowden cable) and pivots the bellcrank via pulling action at the bellcrank link (Och movement from Fig. 2 to Fig. 3, as modified: pulling action at the bellcrank link by the swing end actuates the Bowden cable 38). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Och, US Pub. 2016/0298366, Huizenga, US Pub. 2006/0038418 and Guerin, US Pub. 2020/0087956, as applied to claim 13 above, and further in view of Han, US Pub. 2020/0071973.

Regarding claim 14, Och, in view of Huizenga and Guerin, teaches the vehicular exterior door handle assembly of claim 13. However, Och, in view of Huizenga and Guerin, is silent to the handle portion comprising a core portion and a handle cap that attaches at the core portion to cover mounting pins that pivotally attach the handle portion to the crank and the bellcrank link.
Han teaches a vehicular exterior door handle assembly wherein a handle portion comprises a core portion (23 Fig. 4) and a handle cap (22) that attaches at the core portion ([0037]) to cover mounting pins that pivotally attach the handle portion to a crank and a bellcrank link (Fig, 4 depicts the cover 22 covering mounting pins 41 that pivotally attach the handle to a crank (42) and bellcrank link (45)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion taught by Och, in view of Huizenga and Guerin, to comprise a core portion and a handle cap that attaches at the core portion to cover mounting pins that pivotally attach the handle portion to the crank and the bellcrank link, as taught by Han, to improve the outer appearance of the handle (Han [0039]). 

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Och, US Pub. 2016/0298366, Huizenga, US Pub. 2006/0038418 and Guerin, US Pub. 2020/0087956, as applied to claim 19 above, and further in view of Han, US Pub. 2020/0071973.

Regarding claim 21, Och, in view of Huizenga and Guerin, teaches the vehicular exterior door handle assembly of claim 19. However, Och, in view of Huizenga and Guerin, is silent to the handle portion comprising a core portion and a handle cap that attaches at the core portion to cover mounting pins that pivotally attach the handle portion to the crank and the bellcrank link.
Han teaches a vehicular exterior door handle assembly wherein a handle portion comprises a core portion (23 Fig. 4) and a handle cap (22) that attaches at the core portion ([0037]) to cover mounting pins that pivotally attach the handle portion to a crank and a bellcrank link (Fig, 4 depicts the cover 22 covering mounting pins 41 that pivotally attach the handle to a crank (42) and bellcrank link (45)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion taught by Och, in view of Huizenga and Guerin, to comprise a core portion and a handle cap that attaches at the core portion to cover mounting pins that pivotally attach the handle portion to the crank and the bellcrank link, as taught by Han, to improve the outer appearance of the handle (Han [0039]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhein et al., US 2021/0332620 A1, related to a powered flush door handle assembly including a base end manually moveable inward to cause a swing end to move outward from a base portion.
Schutz et al., WO 2020/143936 A1, related to a flush door handle that extends parallel to the vehicle door to a deployed position and can be actuated manually to open the door
Porada, US 2019/0112845 A1, related to a flush door handle including a bellcrank link coupled to a bellcrank and a base end manually moveable inward to cause a swing end to move outward from a base portion.
Murata, US 2020/0173204 A1, related to a vehicle door handle that is movable between a recessed position and a manually deployed position, the handle rotating a bellcrank coupled to the latch when the handle is pulled from the deployed position
Soonthornwinate et al., US 2018/0163442, related to a flush door handle with a base end and a swing end, wherein the base end can be depressed into a base portion so the swing end is moved outward, and a bellcrank that is coupled to the latch and rotated by depressing the base end or, in case of a power failure, by further depressing the base end or pulling the swing end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675